U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2013 [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No.000-53577 DIVERSIFIED RESTAURANT HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 03-0606420 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 27680 Franklin Road Southfield, Michigan 48034 (Address of principal executive offices) Registrant’s telephone number: (248) 223-9160 No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:26,055,575 shares of $.0001 par value common stock outstanding as of November 13, 2013. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes []No [] INDEX PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Income (Loss) 3 Consolidated Statements of Stockholders' Equity 4 Consolidated Statements of Cash Flows 5 Notes to Interim Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosure About Market Risks 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 5. Other Information 25 Item 6. Exhibits 25 PART I.FINANCIAL INFORMATION Item1.Financial Statements DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 29 December 30 (UNAUDITED) ASSETS Current assets Cash and cash equivalents $ 13,156,350 $ 2,700,328 Investments 7,387,672 - Accounts receivable 384,947 248,403 Inventory 1,109,148 809,084 Prepaid assets 514,970 447,429 Total current assets 22,553,087 4,205,244 Deferred income taxes 850,407 846,746 Property and equipment, net 52,002,133 40,286,490 Intangible assets, net 2,856,609 2,509,337 Goodwill 8,578,776 8,578,776 Other long-term assets 417,412 118,145 Total assets $ 87,258,424 $ 56,544,738 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 4,711,947 $ 3,952,017 Accrued compensation 1,296,271 1,647,075 Other accrued liabilities 1,013,369 Current portion of long-term debt 7,489,859 6,095,684 Current portion of deferred rent 305,161 226,106 Total current liabilities 14,708,586 12,934,251 Deferred rent, less current portion 2,809,880 2,274,753 Unfavorable operating leases 767,764 849,478 Other liabilities - interest rate swap 377,778 430,751 Long-term debt, less current portion 34,559,465 38,551,601 Total liabilities $ 53,223,473 $ 55,040,834 Commitments and contingencies (Notes 10 and 11) Stockholders' equity Common stock - $0.0001 par value; 100,000,000 shares authorized; 26,055,575 and 18,951,700, respectively, issued and outstanding 2,580 1,888 Additional paid-in capital 35,191,325 2,991,526 Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity 34,034,951 1,503,904 Total liabilities and stockholders' equity $ 87,258,424 $ 56,544,738 The accompanying notes are an integral part of these interim consolidated financial statements. 1 DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OFOPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 29 September 23 September 29 September 23 Revenue $ 26,368,090 $ 16,844,492 $ 80,410,174 $ 51,323,301 Operating expenses Restaurant operating costs (exclusive of depreciation and amortization shown separately below): Food, beverage, and packaging 7,759,146 5,157,991 24,336,433 15,904,293 Compensation costs 6,972,432 4,174,875 20,903,931 12,840,361 Occupancy 1,600,278 961,610 4,704,380 2,787,327 Other operating costs 5,436,252 3,419,716 16,100,223 10,198,008 General and administrative expenses 1,558,924 1,606,495 5,058,879 4,328,555 Pre-opening costs 639,498 281,390 2,036,022 547,876 Depreciation and amortization 2,070,841 1,000,191 5,539,874 2,930,606 Loss on disposal of property and equipment 22,970 23,374 83,711 29,977 Total operating expenses 26,060,341 16,625,642 78,763,453 49,567,003 Operating profit 307,749 218,850 1,646,721 1,756,298 Change in fair value of derivative instruments - - - ) Interest expense ) Other income, net 68,415 314,421 92,958 362,160 Income before income taxes 255,352 364,033 1,231,534 Income tax provision (benefit) ) ) 52,186 333,387 Net income $ $ 257,510 $ 311,847 $ 898,147 Less: (Income) attributable to noncontrolling interest $ - $ ) $ - $ ) Net income attributable to DRH $ $ 241,196 $ 311,847 $ 803,107 Basic earnings per share $ 0.00 $ 0.01 $ 0.01 $ 0.04 Fully diluted earnings per share $ 0.00 $ 0.01 $ 0.01 $ 0.04 Weighted average number of common shares outstanding Basic 18,954,025 18,948,624 Diluted 19,104,577 19,088,856 The accompanying notes are an integral part of these interim consolidated financial statements. 2 DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended Nine Months Ended September 29 September 23 September 29 September 23 Net income $ $ 257,510 $ 311,847 $ 898,147 Other comprehensive income (loss) Unrealized changes in fair value of interest rate swaps, net of tax of $77,315, $21,929, $18,011, and $133,370 ) ) 34,962 ) Unrealized changes in fair value of investments, net of tax of $16,876, $0, $8,423, and $0 - ) - Total other comprehensive income (loss) ) ) 18,709 ) Comprehensive income (loss) ) 214,149 330,556 639,254 Less: Comprehensive (income) attributable to noncontrolling interest - ) - ) Comprehensive income (loss) attributable to DRH $ ) $ 197,835 $ 330,556 $ 544,214 The accompanying notes are an integral part of these interim consolidated financial statements. 3 DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Accumulated Retained Additional Other Earnings Total Common Stock Paid-in Comprehensive (Accumulated Noncontrolling Stockholders' Shares Amount Capital Loss Deficit) Interest Equity (Deficit) Balances - December 25, 2011 18,936,400 $ 1,888 $ 2,771,077 $ - $ ) $ 385,485 $ 1,904,619 Issuance of restricted shares 28,800 - Forfeitures of restricted shares ) - Share-based compensation - - 165,427 - - - 165,427 Other comprehensive loss - - - ) - - ) Net income - 803,107 95,040 898,147 Distributions from noncontrolling interest - ) ) Balances - September 23, 2012 (UNAUDITED) 18,952,900 $ 1,888 $ 2,936,504 $ ) $ ) $ 440,525 $ 2,669,300 Balances - December 30, 2012 18,951,700 $ 1,888 $ 2,991,526 $ ) $ ) $ - $ 1,503,904 Issuance of restricted shares 145,575 - Forfeitures of restricted shares ) - Sale of common stock from follow-on offering, net of fees and expenses 6,900,000 690 31,906,989 - - - 31,907,679 Stock options exercised 2 74,997 - - - 74,999 Employee stock purchase plan 2,061 0 12,145 - - - 12,145 Share-based compensation - - 205,668 - - - 205,668 Other comprehensive income (loss) - - - 18,709 - - 18,709 Net income - 311,847 - 311,847 Balances - September 29, 2013 (UNAUDITED) $ 2,580 $ 35,191,325 $ ) $ ) $ - $ 34,034,951 The accompanying notes are an integral part of these interim consolidated financial statements. 4 DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 29 September 23 Cash flows from operating activities Net income $ 311,847 $ 898,147 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 5,539,874 2,930,606 Write off of loan fees 76,408 694 Loss on disposal of property and equipment 83,711 29,977 Share-based compensation 165,427 Change in fair value of derivative instruments - 43,361 Deferred income taxes ) 232,932 Changes in operating assets and liabilities that provided (used) cash Accounts receivable ) ) Inventory ) 3,225 Prepaid assets ) 35,714 Intangible assets ) 62,356 Other long-term assets ) ) Accounts payable 1,159,413 Accrued liabilities ) 261,091 Deferred rent 614,182 384,872 Net cash provided by operating activities 5,773,343 Cash flows from investing activities Purchases of property and equipment ) ) Purchases of available-for-sale securities ) - Proceeds from sale of available-for-sale securities - Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuance of long-term debt 55,862,559 20,270,332 Repayment of interest rate swap liability - ) Repayments of long-term debt ) ) Proceeds from sale of common stock, net of underwriter fees - Distributions from noncontrolling interest - ) Net cash provided by financing activities 29,396,862 2,972,754 Net increase in cash and cash equivalents 10,456,022 1,532,585 Cash and cash equivalents, beginning of period 2,700,328 1,537,497 Cash and cash equivalents, end of period $ 13,156,350 $ 3,070,082 The accompanying notes are an integral part of these interim consolidated financial statements. 5 DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS 1. BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Diversified Restaurant Holdings, Inc. (“DRH”) is a fast-growing restaurant company operating two complementary concepts:Bagger Dave’s Freshly-Crafted Burger Tavern ® (“Bagger Dave’s”) and Buffalo Wild Wings ® Grill & Bar (“BWW”).As the creator, developer, and operator of Bagger Dave’s and one of the largest franchisees of BWW, we provide a unique guest experience in a casual and inviting environment.We are committed to providing value to our guests through offering generous portions of flavorful food in an upbeat and entertaining atmosphere.We believe Bagger Dave’s and DRH-owned BWW are uniquely-positioned restaurant brands designed to maximize appeal to our guests.Both restaurant concepts offer competitive price points and a family-friendly atmosphere, which we believe enables consistent performance through economic cycles.We were incorporated in 2006 and are headquartered in the Detroit metropolitan area.As of September 29, 2013, we have 50 locations in Florida, Illinois, Indiana, Michigan, and Missouri.Of these restaurants, 49 are corporate-owned and one is franchised by a third party. Our roots can be traced to 1999, when our founder, President, CEO, and Chairman of the Board, T. Michael Ansley, opened his first BWW restaurant in Sterling Heights, Michigan.By late 2004, Mr. Ansley and his business partners owned and operated seven BWW franchised restaurants and formed AMC Group, LLC as an operating center for those locations.In 2006, DRH was formed and several entities, including AMC Group, LLC, were reorganized to provide the framework and financial flexibility to grow as a franchisee of BWW and to develop and grow our Bagger Dave’s concept.In 2008, DRH became public by completing a self-underwritten initial public offering for approximately $735,000 and 140,000 shares. We subsequently completed an underwritten, follow-on offering on April 23, 2013 of 6.9 million shares with net proceeds of $31.9 million. Mr. Ansley has received various awards from Buffalo Wild Wings International, Inc. (“BWLD”), including awards for highest annual restaurant sales and operator of the year.In September 2007, Mr. Ansley was awarded Franchisee of the Year by the International Franchise Association (“IFA”).The IFA’s membership consists of over 12,600 franchisee members and over 1,100 franchisor members. Today, DRH and its wholly-owned subsidiaries (collectively, the “Company”), which includes AMC Group, Inc. (“AMC”), AMC Real Estate, Inc. (“REAL ESTATE”), AMC Wings, Inc. (“WINGS”), and AMC Burgers, Inc. (“BURGERS”), own and operate Bagger Dave's and DRH-owned BWW restaurants located throughout Florida, Illinois, Indiana, and Michigan. DRH originated the Bagger Dave’s concept, with our first restaurant opening in January 2008 in Berkley, Michigan.Currently, there are 12 corporate-owned Bagger Dave’s restaurants in Michigan, three corporate-owned Bagger Dave’s restaurants in Indiana, and one franchised location in Missouri. The Company plans to operate approximately 50 Bagger Dave’s corporate-owned locations by the end of 2017. DRH is also one of the largest BWW franchisees and currently operates 35 DRH-owned BWW restaurants (17 in Michigan, 10 in Florida, four in Illinois, and four in Indiana), including the nation’s largest BWW, based on square footage, in downtown Detroit, Michigan. We remain on track to fulfill our area development agreement (“ADA”) with BWLD andplan to operate approximately 48DRH-owned BWW restaurants by the end of 2017. 6 The following organizational chart outlines the current corporate structure of DRH.A brief textual description of the entities follows the organizational chart. DRH is incorporated in Nevada. AMC was formed on March 28, 2007 and serves as our operational and administrative center.AMC renders management, operational support, and advertising services to WINGS and its subsidiaries and BURGERS and its subsidiaries.Services rendered by AMC include marketing, restaurant operations, restaurant management consultation, hiring and training of management and staff, and other management services reasonably required in the ordinary course of restaurant operations. REAL ESTATE was formed on March 18, 2013 and serves as the holding company for the real estate properties owned by DRH. REAL ESTATE’s portfolio currently includes nine properties, five of which are Bagger Dave’s restaurants and four of which are DRH-owned BWW restaurants. The restaurants at these locations are all owned and operated by DRH. WINGS was formed on March 12, 2007 and serves as a holding company for our DRH-owned BWW restaurants.We are economically dependent on retaining our franchise rights with BWLD.The franchise agreements have specific initial term expiration dates ranging from January 28, 2014 through September 24, 2033, depending on the date each was executed and the duration of its initial term.The franchise agreements are renewable at the option of the franchisor and are generally renewable if the franchisee has complied with the franchise agreement.When factoring in any applicable renewals, the franchise agreements have specific expiration dates ranging from January 27, 2019 through September 20, 2048.We believe we are currently in compliance with the terms of these agreements. 7 BURGERS was formed on March 12, 2007 and serves as a holding company for our Bagger Dave’s restaurants.Bagger Dave’s Franchising Corporation, a subsidiary of BURGERS, was formed to act as the franchisor for the Bagger Dave’s concept and has rights to franchise in Illinois, Indiana, Kentucky, Michigan, Missouri, Ohio, and Wisconsin. We do not intend to pursue significant franchise development at this time. Principles of Consolidation The consolidated financial statements include the accounts of the Company. All significant intercompany accounts and transactions have been eliminated upon consolidation. We consolidate all variable interest entities (“VIE”) where we are the primary beneficiary.For VIE, we assess whether we are the primary beneficiary as prescribed by the accounting guidance on the consolidation of VIE.The primary beneficiary of VIE is the party that has the power to direct the activities that most significantly impact the performance of the entity and the obligation to absorb losses or the right to receive benefits that could potentially be significant to the entity.Prior to our acquisition of 100.0% of its membership interests on September 25, 2012, we consolidated Ansley Group, LLC as a VIE due to the Company leasing and maintaining substantially all of its assets to operate the Clinton Township, Michigan BWW restaurant in addition to guaranteeing all of its debt.See Note 2 for details. Basis of Presentation The consolidated financial statements as of September 29, 2013 and December 30, 2012, and for the three-month and nine-month periods ended September 29, 2013 and September 23, 2012, have been prepared by the Company pursuant to accounting principles generally accepted in the United States of America (“GAAP”) and the rulesand regulations of the Securities and Exchange Commission (“SEC”). The financial information as of September 29, 2013 and for the three-month and nine-month periods ended September 29, 2013 and September 23, 2012 is unaudited, but, in the opinion of management, reflects all adjustments and accruals necessary for a fair presentation of the financial position, results of operations, and cash flows for the interim periods. The financial information as of December 30, 2012 is derived from our audited consolidated financial statements and notes thereto for the fiscal year ended December 30, 2012, which is included in Item 8 in the Fiscal 2012 Annual Report on Form10-K, and should be read in conjunction with such financial statements. The results of operations for the three-month and nine-month periods ended September 29, 2013 are not necessarily indicative of the results of operations that may be achieved for the entire year ending December29, 2013. Fiscal Year The Company utilizes a 52- or 53-week accounting period that ends on the last Sunday in December. This quarterly report on Form 10-Q is for the three-month periods ended September 29, 2013 and September 23, 2012, each comprising 13 weeks. Concentration Risks Approximately 61.1% and 75.0% of the Company's revenues during the three months ended September 29, 2013 and September 23, 2012, respectively, are generated from food and beverage sales from restaurants located in Michigan. Investments The Company’s investment securities are classified as available for sale. Investments classified as available for sale are available to be sold in the future in response to the Company’s liquidity needs, changes in market interest rates, tax strategies, and asset-liability management strategies, among other reasons. Available-for-sale securities are reported at fair value, with unrealized gains and losses reported in the accumulated other comprehensive income (loss) component of stockholders’ equity, net of deferred taxes and, accordingly, have no effect on net income. Realized gains or losses on sale of investments are determined on the basis of specific costs of the investments. Dividend income is recognized when declared and interest income is recognized when earned. Discount or premium on debt securities purchased at other than par value are amortized using the effective yield method. See Note 3 for details. Use of Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclose contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of income and expenses during the reporting period.Actual results could differ from those estimates. 8 Interest Rate Swap Agreements The Company utilizes interest rate swap agreements with a bank to fix interest rates on a portion of the Company’s portfolio of variable rate debt, which reduces exposure to interest rate fluctuations.The Company does not use any other types of derivative financial instruments to hedge such exposures, nor does it use derivatives for speculative purposes. Prior to the debt restructure on April 2, 2012 (see Note 7 for details), the interest rate swap agreements did not qualify for hedge accounting. As such, the Company recorded the change in the fair value of the swap agreements in change in fair value of derivative instruments on the consolidated statements of income. The interest rate swap agreements associated with the Company’s current debt agreements do qualify for hedge accounting. As such, the Company records the change in the fair value of its swap agreements as a component of accumulated other comprehensive income (loss), net of tax. The Company records the fair value of its interest rate swaps on the balance sheet in other assets or other liabilities depending on the fair value of the swaps. See Note 7 and Note 14 for additional information on the interest rate swap agreements. Recent Accounting Pronouncements We reviewed all significant newly-issued accounting pronouncements and concluded that they either are not applicable to our operations or that no material effect is expected on our consolidated financial statements as a result of future adoption. Reclassifications Certain reclassifications have been made to the prior year consolidated financial statements to conform to the current year's presentation. 2.SIGNIFICANT BUSINESS TRANSACTIONS On September 25, 2012, the Company completed the acquisition of substantially all of the assets of Crown Wings, Inc., Brewsters, Inc., Valpo Wings, Inc., Buffaloville Wings, Inc., and Hammond Wings, Inc., each an Indiana corporation, and Homewood Wings, Inc., Cal City Wings, Inc., Lansing Wings, Inc., and Lincoln Park Wings, Inc., each an Illinois corporation (collectively, the “Indiana and Illinois Entities”). The purchase price for the acquisition was $14.7 million. The acquired assets consist of four BWW restaurants operating in Indiana and four operating in Illinois along with the right to develop a fifth BWW restaurant in Indiana. On September 25, 2012, the Company also acquired 100.0% of the membership interests in the Ansley Group, LLC for approximately $2.5 million.The purchase was approved by the Company's disinterested directors who determined that the purchase price was fair to the Company based upon an independent appraisal.As a result of this acquisition, the Company has acquired full ownership rights in the Clinton Township BWW restaurant.The Ansley Group, LLC was owned by T. Michael Ansley and Thomas D. Ansley.T. Michael Ansley is the Chairman of the Board of Directors, President, and CEO and a principal shareholder of the Company.This allowed us to unwind the Ansley Group VIE accounting treatment and eliminate the related non-controlling interest in the fourth quarter of 2012. On April 23, 2013, the Company completed an underwritten, follow-on equity offering of 6.9 million shares of common stock at a price of $5.00 per share to the public. After deducting underwriting discounts, commissions, and other offering expenses the net proceeds to DRH from the offering were $31.9 million. Refer toour Form S-1/A filed on April 15, 2013 for additional information. The Company invested a portion of the proceeds from the follow-on offering in highly liquid short-term investments with maturities of less than one year. These are temporary investments while the Company looks to invest them in growth opportunities for new restaurant openings. These investments are not held for trading or other speculative purposes and are classified as available for sale. We invested with a strategy focused on principal preservation. Changes in interest rates affect the investment income we earn on our marketable securities and, therefore, impact our cash flows and results of operations. See Note 3 for additional information. 3.INVESTMENTS Investments consist of available-for-sale securities that are carried at fair value. Available-for-sale securities are classified as current assets based upon our intent and ability to use any and all of the securities as necessary to satisfy the operational requirements of our business. Based on the call date of the investments, all securities have maturities of one year or less. Unrealized losses are charged against net earnings when a decline in fair value is determined to be other than temporary. 9 The cost, gross unrealized holding gains, gross unrealized holding loss, and fair value of available-for-sale securities by type are as follows: September 29, 2013 Amortized Cost Unrealized Gains Unrealized Loss Estimated Fair Value Debt securities: U.S. government and agencies $ $ $ - $ Obligations of states/municipals - ) Corporate securities - ) Other fixed income securities - Total debt securities $ $ $ ) $ Of these investments, $4.8 million are currently in a loss position with a cumulative unrealized loss of $25,605. The company may incur future impairment charges if declines in market values continue and/or worsen and the impairments are no longer considered temporary. All investments with unrealized losses have been in such position for less than 12 months. Proceeds from the sales of debt securities available-for-sale were $5.2 million for the three-month and nine-month periods ended September 29, 2013, respectively. Gross unrealized gains and losses on available-for-sale securities, recorded in accumulated other comprehensive loss, as of September 29, 2013 were as follows: September 29 December 30 Unrealized gains $ $ - Unrealized loss ) - Net unrealized loss ) - Deferred federal income tax benefit - Net unrealized loss on investments, net of deferred income tax $ ) $ - 4.PROPERTY AND EQUIPMENT Property and equipment are comprised of the following assets: September 29 December 30 Land $ $ Building Equipment Furniture and fixtures Leasehold improvements Restaurant construction in progress Total Less accumulated depreciation ) ) Property and equipment, net $ $ 10 5.GOODWILL ANDINTANGIBLE ASSETS As of September 29, 2013 and December 30, 2012, DRH had goodwill of $8.6 million, a result of the Indiana and Illinois Entities’ acquisition in September 2012. Goodwill will be tested for impairment at fiscal year-end and there were no impairment indicators warranting an interim impairment test.No adjustments to the carrying amount of goodwill were recorded during the nine months ended September 29, 2013. Intangible assets are comprised of the following: September 29 December 30 Amortized intangibles: Franchise fees $ $ Trademark Non-compete agreement Favorable lease Loan fees Total Less accumulated amortization ) ) Amortized intangibles, net Unamortized intangibles: Liquor licenses Total intangibles, net $ $ Amortization expense for the three months ended September 29, 2013 and September 23, 2012 was $13,989 and $(1,505), respectively.Amortization expense for the nine months ended September 29, 2013 and September 23, 2012 was $41,437 and $12,364, respectively.Amortization of favorable leases and loan fees are reflected as part of occupancy and interest expense, respectively. Based on the current intangible assets and their estimated useful lives, intangibles-related expense for fiscal years 2013, 2014, 2015, 2016, and 2017 is projected to total approximately $242,412, $122,919, $97,405, $97,405, and $61,289, respectively. The aggregate weighted-average amortization period for intangible assets is 7.3 years. 6.RELATED PARTY TRANSACTIONS Fees for monthly accounting and financial statement compilation services are paid to an entity owned by a DRH Board of Directors member and stockholder of the Company. Fees paid during the three months ended September 29, 2013 and September 23, 2012, respectively, were $101,440 and $84,496. Fees paid during the nine months ended September 29, 2013 and September 23, 2012 were $295,642 and $267,154, respectively. See Note 10 for related party operating lease transactions. 11 7.LONG-TERM DEBT Long-term debt consists of the following obligations: September 29 December 30 Note payable - $46.0 million term loan; payable to RBS with a senior lien on all the Company’s personal property and fixtures. Scheduled monthly principal payments are approximately $547,619 plus accrued interest through maturity in April 2018. Interest is charged based on one-month LIBOR plus an applicable margin, which ranges from 2.5% to 3.4%, depending on the lease adjusted leverage ratio defined in the terms of the agreement. The rate at September 29, 2013 was approximately 2.9%. $ $ - Note payable - $15.0 million development line of credit; payable to RBS with a senior lien on all the Company’s personal property and fixtures. Interest is charged based on one-month LIBOR plus an applicable margin, which ranges from 2.5% to 3.4%, depending on the lease adjusted leverage ratio defined in the terms of the agreement. The rate at September 29, 2013 was approximately 2.9%. Payments are due monthly and the note matures in April 2018. - Note payable - $37.0 million term loan; payable to RBS with a senior lien on all the Company’s personal property and fixtures. Scheduled monthly principal payments are approximately $440,476 plus accrued interest through maturity in September 2017. Interest is charged based on one-month LIBOR plus an applicable margin, which ranges from 2.5% to 3.7%, depending on the lease adjusted leverage ratio defined in the terms of the agreement. This note was refinanced in April 2013. - Note payable - $10.0 million development line of credit; payable to RBS with a senior lien on all the Company’s personal property and fixtures. Interest is charged based on one-month LIBOR plus an applicable margin, which ranges from 2.5% to 3.7%, depending on the lease adjusted leverage ratio defined in the terms of the agreement. This note was refinanced in April 2013. - Note payable to a bank secured by a senior mortgage on the Brandon Property and a personal guaranty. Scheduled monthly principal and interest payments are approximately $8,000 through maturity in June 2030, at which point a balloon payment of $413,550 is due. Interest is charged based on a fixed rate of 6.7%, per annum, through June 2017, at which point the rate will adjust to the U.S. Treasury Securities Rate plus 4.0% (and every seven years thereafter). Note payable to a bank secured by a junior mortgage on the Brandon Property. Matures in 2030 and requires monthly principal and interest installments of approximately $6,300 until maturity. Interest is charged at a rate of 3.6% per annum. Note payable to Ford Credit secured by a vehicle to be used in the operation of the business. This is an interest-free loan under a promotional 0.0% rate. Scheduled monthly principal payments are approximately $430. This note matured in April 2013. - Total long-term debt Less current portion ) ) Long-term debt, net of current portion $ $ On April 2, 2012, the Company entered into a $24.0 million senior secured credit facility with RBS Citizens, N.A. (“RBS”) (“April 2012 Senior Secured Credit Facility”), which consisted of a $16.0 million term loan, a $7.0 million development line of credit, and a $1.0 million revolving line of credit. The April 2012 Senior Secured Credit Facility was for a term of seven years and bore interest at one-month LIBOR plus a LIBOR margin (as defined in the agreement), which ranged from 2.5% to 3.4%, depending on the Company’s lease adjusted leverage ratio.Principal and interest payments on the April 2012 term loan were to be amortized over seven years, with monthly principal payments of approximately $191,000 plus accrued interest.The April 2012 term loan was paid off in conjunction with the September 2012 credit facility discussed below. 12 On September 25, 2012, the Company entered into a $48.0 million senior secured credit facility with RBS (the “September 2012 Senior Secured Credit Facility”).The September 2012 Senior Secured Credit Facility consisted of a $37.0 million term loan (“September 2012 Term Loan”), a $10.0 million development line of credit, and a $1.0 million revolving line of credit. The Company used approximately $15.2 million of the September 2012 Term Loan to refinance existing outstanding debt with RBS and used approximately $3.3 million of the September 2012 Term Loan to refinance and term out the outstanding balance of the existing development line of credit loan between the Company and RBS.Additionally, on September 25, 2012, approximately $14.7 million of the September 2012 Term Loan was used to complete the acquisition of the Indiana and Illinois Entities (with rights to develop another restaurant in Indiana) and approximately $2.5 million of the September 2012 Term Loan was used to purchase 100.0% of the membership interests in the Ansley Group, LLC.The remaining balance of the September 2012 Term Loan, approximately $1.3 million, was used to pay the fees, costs, and expenses associated with either the above acquisitions or arising in connection with the closing of the loans constituting the September 2012 Senior Secured Credit Facility.The September 2012 Term Loan was for a period of five years.Payments of principal were based upon an 84-month straight-line amortization schedule, with monthly principal payments of $440,476 plus accrued interest.The interest rate for the September 2012 Term Loan was LIBOR plus an applicable margin, which ranged from 2.5% to 3.7%, depending on the lease adjusted leverage ratio defined in the terms of the agreement.The entire remaining outstanding principal and accrued interest on the September 2012 Term Loan was due and payable on the maturity date of September 25, 2017.Borrowings under the September 2012 Senior Secured Credit Facility were restructured as part of the April 2013 credit facility discussed below. On April 15, 2013, the Company entered into a $63.0 million senior secured credit facility with RBS (the “April 2013 Senior Secured Credit Facility”). The April 2013 Senior Secured Credit Facility consists of a $46.0 million term loan (the “April 2013 Term Loan”), a $15.0 million development line of credit (the “April 2013 DLOC”), and a $2.0 million revolving line of credit (the “April 2013 RLOC”). The Company immediately used $34.0 million of the April 2013 Term Loan to refinance existing outstanding debt with RBS, approximately $10.0 million of the April 2013 Term Loan to refinance and term out the outstanding balance of the existing development line of credit loan between the Company and RBS, and approximately $800,000 of the April 2013 Term Loan to refinance and term out the outstanding balance of the existing revolving line of credit loan between the Company and RBS. The remaining balance of the April 2013 Term Loan, approximately $1.2 million, was used for working capital as well as to pay the fees, costs, and expenses arising in connection with the closing of the April 2013 Senior Secured Credit Facility. The April 2013 Term Loan is for a period of five years. Payments of principal are based upon an 84-month straight-line amortization schedule, with monthly principal payments of $547,619 plus accrued interest. The entire remaining outstanding principal and accrued interest on the April 2013 Term Loan is due and payable on its maturity date of April 15, 2018. The April 2013 DLOC is for a term of two years and is convertible upon maturity into a term note. The April 2013 RLOC is for a term of two years. Amounts borrowed under the April 2013 Senior Secured Credit Facility bear interest at a rate of LIBOR plus an applicable margin, which ranges from 2.5% to 3.4%, depending on the lease adjusted leverage ratio defined in the terms of the agreement. On May 15, 2013, the Company paid down $10.0 million on its April 2013 Term Loan in satisfaction of its post-offering requirement to RBS to utilize up to 40.0% of the offering proceeds for such purpose. Based on the long-term debt terms that existed at September 29, 2013, the scheduled principal maturities for the next five years succeeding September 29, 2013 and thereafter are summarized as follows: Year Amount $ Thereafter Total $ Interest expense was $320,798 and $277,919 for the three months ended September 29, 2013 and September 23, 2012, respectively.Interest expense was $1.4 million and $843,563 (including related party interest expense of $0 and $52,724) for the nine months ended September 29, 2013 and September 23, 2012, respectively. The above agreements contain various customary financial covenants generally based on the performance of the specific borrowing entity and other related entities.The more significant covenants consist of a minimum debt service coverage ratio and a maximum lease adjusted leverage ratio, both of which we are in compliance with as of September 29, 2013. At September 29, 2013, the Company has three interest rate swap agreements to fix a portion of the interest rates on its variable rate. The two swap agreements entered into in 2012 and the swap agreement entered into in 2013 all qualify for hedge accounting. The swap agreements have a combined notional amount of $17.6 million at September 29, 2013. The swap entered into in April of 2012 will amortize to zero by April 2019, the swap entered into in October 2012 will amortize to zero by October 2017, and the swap entered into in July of 2013 will amortize to zero by April of 2018. Under the swap agreements, the Company pays a fixed rate of 1.4% (notional amount of $12.5 million) and 0.9% (notional amount of $5.1 million) and receives interest at the one-month LIBOR. The fair value of these swap agreements was $377,778 and $430,751 at September 29, 2013 and December 30, 2012, respectively. Since these swap agreements qualify for hedge accounting, the changes in fair value are recorded in other comprehensive income (loss), net of tax. See Note 1 and Note 14 for additional information pertaining to interest rate swaps. 13 8.CAPITAL STOCK (INCLUDING PURCHASE WARRANTS AND OPTIONS) In 2011, the Company established the Stock Incentive Plan of 2011 (“Stock Incentive Plan”) to attract and retain directors, consultants, and team members and to more fully align their interests with the interests of the Company’s shareholders through the opportunity for increased stock ownership. The plan permits the grant and award of 750,000 shares of common stock by way of stock options and/or restricted stock. Stock options must be awarded at exercise prices at least equal to or greater than 100.0% of the fair market value of the shares on the date of grant. The options will expire no later than 10 years from the date of grant, with vesting terms to be defined at grant date, ranging from a vesting schedule based on performance to a vesting schedule that extends over a period of time as selected by the Compensation Committee of the Board of Directors (the “Committee”) or other committee as determined by the Board of Directors. The Committee also determines the grant, issuance, retention, and vesting timing and conditions of awards of restricted stock. The Committee may place limitations, such as continued employment, passage of time, and/or performance measures, on restricted stock. Awards of restricted stock may not provide for vesting or settlement in full of restricted stock over a period of less than one year from the date the award is made. The Stock Incentive Plan was approved by our shareholders on May 26, 2011. During 2012 and 2013, restricted shares were issued to certain team members at a weighted-average grant date fair value between $3.10 and $7.00,respectively.Restricted shares are granted with a per share purchaseprice at 100.0% of the fair market value on the date of grant.Unrecognized stock-based compensation expense of $601,045 at September 29, 2013 will be recognized over the remaining weighted-average vesting period of 2.8 years. The total fair value of shares vested during the nine months ended September 29, 2013 and September 23, 2012 was $119,333 and $0, respectively. The following table presents the restricted shares transactions as of September 29, 2013: Number of Restricted Stock Shares Unvested, December 30, 2012 Granted Vested ) Expired/Forfeited ) Unvested, September 29, 2013 The following table presents the restricted shares transactions as of September 23, 2012: Number of Restricted Stock Shares Unvested, December 25, 2011 Granted Vested - Expired/Forfeited ) Unvested, September 23, 2012 Under the Stock Incentive Plan, there are 598,125 shares available for future awards at September 29, 2013. On July 30, 2007, DRH granted options for the purchase of 150,000 shares of common stock to the directors of the Company at an exercise price of $2.50 per share. These options vested ratably over a three-year period and were set to expire six years from issuance, July 30, 2013. At September 29, 2013, all 150,000 options were fully vested and were exercised either through cash or cashless exercise at a price of $2.50 per share. The intrinsic value of options exercised in 2013 was $679,680. On July 30, 2010, prior to the Stock Incentive Plan, DRH granted options for the purchase of 210,000 shares of common stock to the directors of the Company.These options are fully vested and expire six years from issuance, July 30, 2016.Once vested, the options can be exercised at a price of $2.50 per share. Consequently, at September 29, 2013, 210,000 shares of authorized common stock are reserved for issuance to provide for the exercise of these options. The intrinsic value of options these options was $852,600 as of September 29, 2013. Stock-based compensationof $70,563 and $58,480 was recognized, during the three-month periods ended September 29, 2013 and September 23, 2012, and $205,668 and $165,427 for the nine-month periods ended September 29, 2013 and September 23, 2012, respectively, as compensation cost in the consolidated statements of operations and as additional paid-in capital on the consolidated statement of stockholders' equity to reflect the fair value of shares vested. The fair value of stock options is estimated using the Black-Scholes model. The Company has authorized 10,000,000 shares of preferredstock at a par value of $0.0001.No preferred shares are issued or outstanding as of September 29, 2013.Any preferences, rights, voting powers, restrictions, dividend limitations, qualifications, and terms and conditions of redemption shall be set forth and adopted by a Board of Directors' resolution prior to issuance of any series of preferred stock. 14 9.INCOME TAXES The (benefit) provision for income taxes consists of the following components for the three-month and nine-month periods ended September 29, 2013 and September 23, 2012, respectively: Three Months Ended Nine Months Ended September 29 September 23 September 29 September 23 Federal: Current $ - $ - $ - $ - Deferred ) State: Current Deferred ) Income tax (benefit) provision $ ) $ ) $ $ The (benefit) provision for income taxes is different from that which would be obtained by applying the statutory federal income tax rate to income before income taxes (loss) before income taxes.The items causing this difference are as follows: September 29 September 23 Income tax provision at federal statutory rate $ $ State income tax provision Permanent differences Tax credits ) ) Income tax provision $ $ Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.The Company expects the deferred tax assets to be fully realizable within the next several years. Significant components of the Company's deferred income tax assets and liabilities are summarized as follows: September 29 December 30 Deferred tax assets: Net operating loss carry forwards $ $ Deferred rent expense - Start-up costs ) Tax credit carry forwards Interest rate swaps Stock-based compensation Other Total deferred tax assets Deferred tax liabilities: Tax depreciation in excess of book Net deferred income tax asset $ $ If deemed necessary by management, the Company establishes valuation allowances in accordance with the provisions of FASB ASC 740 ("ASC 740"), Income Taxes.
